Citation Nr: 0315712	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to June 
1984 and from August 1990 to July 1991, and she also served 
in the United States Naval Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  RO decisions in September 
1998 and February 1999 denied the claims at issue as not well 
grounded.  The veteran subsequently perfected this appeal.

A central office hearing before the undersigned was held in 
September 2000.  A transcript of that hearing has been 
associated with the claims folder.

In January 2001, the Board remanded this case for further 
development.  The Board also requested that the RO determine 
whether the July 1997 rating action, which in pertinent part 
denied service connection for degenerative disc disease of 
the lumbar spine and service connection for a left knee 
disability, was final, requiring the submission of new and 
material evidence to reopen those claims.  On review of the 
claims folder, it is unclear whether the RO made this 
determination.  For reasons explained below, the Board has 
recharacterized issue numbers 1 and 2 to consider whether new 
and material evidence has been submitted.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  In July 1997, the RO denied entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
postoperative, and for a left knee disability.  The veteran 
was informed of this determination in August 1997; she did 
not appeal this determination within one year of being 
notified.

3.  Evidence added to the record since July 1997 includes the 
veteran's contentions that the September 1994 motor vehicle 
accident (MVA) occurred while she was an active reservist; 
this evidence is new and may be considered to bear directly 
and substantially upon the merits of the veteran's claims for 
service connection for a low back and left knee disability.

4.  The veteran was involved in a MVA on September 9, 1994 
and sustained various injuries.  Evidence of record indicates 
she was affiliated with the Naval Reserves in a non-pay 
status at this time, but does not indicate that she was in a 
period of active duty, active duty for training, or inactive 
duty for training.

5.  Medical evidence of record indicates that the veteran has 
current low back, left knee, and psychiatric disabilities; 
however, the preponderance of the evidence is against a 
finding that the veteran's current disabilities are related 
to a period of active military service.  


CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied service 
connection for degenerative disc disease of the lumbar spine, 
postoperative, and a left knee disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has been submitted since the 
final July 1997 rating decision and the claims of entitlement 
to service connection for a low back disability and for a 
left knee disability are reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  A low back disability was not incurred or aggravated 
during a period of active military service.  38 U.S.C.A. §§ 
101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2002). 

4.  A left knee disability was not incurred or aggravated 
during a period of active military service.  38 U.S.C.A. §§ 
101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2002). 

5.  A psychiatric disability was not incurred or aggravated 
during a period of active military service.  38 U.S.C.A. §§ 
101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In July 1997, the RO denied the veteran's claims of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine and a left knee disability, 
essentially based on findings that the disabilities were not 
incurred in or caused by service.  

In September 1997, the veteran submitted correspondence 
requesting to reopen her claims for a back and left knee 
injury.  On review, the Board concludes that this statement 
does not constitute a notice of disagreement.  See 38 C.F.R. 
§ 20.201 (2002).  Consequently, the July 1997 determination 
is final and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  

The Board recognizes that the RO classified the issues on 
appeal as one of basic entitlement to service connection.  As 
indicated above, the July 1997 decision is final and 
therefore, the issue is actually whether new and material 
evidence has been submitted to reopen the veteran's claims.  
38 U.S.C.A. § 5108 (West 2002).  

It is an initial requirement of the Board to ascertain 
whether new and material evidence has been presented.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  The Board is required to consider the 
issue of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
Board addresses a question not considered by the RO, the 
Board must consider whether the claimant had notice of that 
issue and whether the claimant would be prejudiced by lack of 
such notice.  Id. at 4.  In the instant case, the Board 
concludes that the veteran would not be prejudiced insofar as 
the claims are reopened herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen her claims was filed prior to that date.  
Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

At the time of the July 1997 rating decision, the record 
contained pertinent evidence including the veteran's 
contentions, service medical records, and private medical 
records.
 
In February 1997, the veteran reported that her back 
disability had its onset during exercises in basic training, 
continued throughout military service, and culminated in 
surgery to correct degenerative disc disease in 1994.  She 
also indicated that she had surgery on both knees.  Review of 
the service medical records is negative for any evidence of a 
chronic low back or left knee disability.  Private medical 
records suggested that the veteran's low back and left knee 
disabilities had their onset following a September 1994 MVA.

Since the final July 1997 rating decision, the veteran has 
submitted additional evidence.  In September 1997, the 
veteran submitted a statement alleging that she sustained a 
back and left knee injury in a September 9, 1994 MVA while 
she was an active reservist awaiting a Physical Evaluation 
Board (PEB).  Testimony regarding the circumstances 
surrounding her MVA was also submitted at the September 2000 
hearing.

The Board finds this evidence to be new as it was not 
previously considered.  The Board also finds the cited 
evidence to be material in that it may be considered to bear 
directly and substantially upon the specific matter under 
consideration, that is, whether the veteran currently has low 
back and left knee disabilities that are related to a period 
of active service, and to be of such significance that it 
must be considered together with all of the evidence to 
fairly decide the merits of the veteran's claims.  

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claims 
for service connection for a low back disability and a left 
knee disability are reopened.  

Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was advised of the laws and regulations 
pertaining to service connection in the April 1999 statement 
of the case (SOC), the February 2003 supplemental statement 
of the case (SSOC), the March 2003 SSOC, and the April 2003 
SSOC.  These documents also advised her of the evidence of 
record and of the reasons and bases for denial.  The January 
2001 Board decision advised the veteran of the enactment of 
the VCAA.  A letter dated in January 2001 notified the 
veteran notified of the evidence and information that she was 
responsible for providing and of the evidence that VA would 
attempt to obtain.  The February and April 2003 SSOC's also 
set forth the regulations regarding VA's duty to notify and 
to assist.
 
The veteran has identified treatment from numerous private 
providers.  On review of the record, it appears that 
identified private treatment records have been requested.  
Private records considered relevant to the claims on appeal 
have been received and associated with the claims folder.  
The claims folder also contains medical records from various 
VA medical centers.  Records were requested from the Social 
Security Administration and records received are contained in 
the claims folder.  

In July 1998, the RO requested verification of all periods of 
active duty occurring after July 1991.  The National 
Personnel Records Center (NPRC) responded that review of the 
file was negative for the requested documents and that since 
the veteran was a reservist on active duty, the RO should 
contact the Naval Reserve Personnel Center (NRPC) for 
possible disposition.  The Board notes that the veteran was 
discharged from the Naval Reserves in 1996 and as discussed 
below, was in a non-pay status at the time of the MVA.  In 
January 2001, the RO again requested verification of active 
duty dates, etc. and subsequently received copies of the 
information on file from NPRC.  The veteran has also 
submitted various personnel records.

The Board acknowledges that nexus opinions have not been 
obtained regarding the veteran's service connection claims.  
The Board, however, declines to obtain medical nexus opinions 
with respect to the veteran's claims for service connection 
because the preponderance of the evidence suggests that the 
veteran's current claimed disabilities are related to the 
September 1994 MVA and as explained below, the veteran was 
not in a period of active military service at the time of the 
MVA.  Thus, while there are current diagnoses of a low back 
disability, a left knee disability, and a psychiatric 
disability, the evidence does not indicate that pertinent 
disability is associated with a period of active military 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of chronic disability during 
service and the evidence of the September 1994 MVA, any 
opinion relating the current disabilities to service would 
certainly be speculative.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service Connection

Factual Background

Service medical records indicate that on examination for 
enlistment in May 1980, the veteran's lower extremities, 
spine and psychiatric system were determined to be normal on 
clinical evaluation.  In September 1981, the veteran was 
evaluated and noted to be actively upset secondary to 
problems with citizenship status.  The symptoms resolved and 
she was returned to duty.  Diagnosis was anxiety attack - 
resolved.  

Examinations in April 1983, April 1984, and May 1986 did not 
note any psychiatric abnormalities or defects of the spine or 
lower extremities.  In February 1987, the veteran was seen 
with complaints of periumbilical cramping.  Diagnoses 
included gastroenteritis and reactive anxiety.  On report of 
medical history dated in May 1988, the veteran reported 
recurrent back pain; however, physical examination was 
negative for any low back abnormalities.  In March 1989, the 
veteran reported mild low back pain on exertion.  The 
examiner noted poor endurance secondary to inactivity and 
smoking and that there were no symptoms to suggest a lumbar 
disc problem.  

Examinations in April 1989, April 1991 and September 1992 did 
not note any lower extremity, spine, or psychiatric defects.  
On March 3, 1994, the veteran was found temporarily not 
physically qualified due to patella-femoral chondromalacia, 
right knee with possible internal derangement.  In April 
1994, the veteran extended her enlistment for 6 months, 
apparently in anticipation of a PEB.  Periodic examination in 
June 1994 noted chronic right knee pain since active duty in 
1990 but did not report any psychiatric or spinal defects.  
The veteran was referred for an orthopedic consultation and 
impression was patellafemoral syndrome possible meniscal tear 
on the right.  The veteran's in-pay status was modified 
effective September 6, 1994 for a transfer to records review 
in non-pay status.  

The veteran was reportedly involved in a MVA on September 9, 
1994.  Medical evidence of record indicates subsequent 
complaints and treatment for low back pain and left knee pain 
related to the MVA.  In February 1995, the veteran underwent 
a right L5-S1 laminotomy/diskectomy.  VA examination in May 
1997 diagnosed bilateral chondromalacia patella with 
residuals.  Private and VA medical records also show 
treatment following the MVA for various psychiatric issues, 
including major depression.  The veteran was apparently 
involved in another MVA in July 1995.  The veteran was 
discharged from the Naval Reserves effective December 12, 
1996.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  Active 
military, naval, or air service includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2002).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) 
(2002).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from a covered disease (acute 
myocardial infarction, cardiac arrest, or a cerebrovascular 
accident) which occurred during such training.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002).  Inactive 
duty training means, inter alia, duty other than full-time 
duty prescribed for Reserves or the National Guard of any 
state.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) 
(2002).  

Basically, there are three requirements which must be met to 
establish entitlement to service connection for a claimed 
disability:  1) evidence of a current disability; 
2) evidence of disease or injury in service; and 3) evidence 
of a nexus between the current disability and the disease or 
injury in service.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

At the outset, the Board concedes that there is evidence of 
the veteran's claimed disabilities.  Medical evidence of 
record indicates diagnoses of degenerative disc disease of 
the lumbar spine status post diskectomy, chondromalacia 
patella of the left knee, and major depression.  

Regarding her claimed disabilities, the veteran has set forth 
various theories of entitlement to service connection.  She 
has argued that her back and left knee injuries were 
sustained in a September 1994 MVA while she was an active 
reservist and that her anxiety and depression also stem from 
this accident and related injury.

At the September 2000 hearing, the veteran testified that she 
was on her way to work at United Parcel Service (UPS) when 
she was broadsided by another vehicle.  She did not file a 
lawsuit because the driver of the other vehicle did not have 
insurance.  She did not receive workers' compensation 
benefits.  She asserted that at the time of the accident she 
was in "active" status pending a PEB.  

Evidence received from NPRC as well as personnel records 
submitted by the veteran indicates that at the time of the 
September 1994 MVA, she was affiliated with the Naval 
Reserves.  Notwithstanding, there is no evidence that she was 
on active duty, active duty for training or inactive duty for 
training at the time of the MVA.  On the contrary, the 
veteran had been found not physically qualified for duty and 
her in pay status was modified to a non-pay status, effective 
September 6, 1994, just 3 days prior to the accident in 
question.  

The argument that the veteran was in active military status 
is further contradicted by her own testimony that she was on 
her way to work at UPS at the time of the accident.  
Consequently, the Board finds that the veteran was not in a 
period of active military service at the time of the 
September 1994 MVA and service connection may not be granted 
for injuries sustained as a result of such accident.  

Regarding her low back disability, the veteran initially 
claimed that she injured her low back during basic training 
and that it continued during her military service.  Service 
medical records indicate that the veteran was seen in 1989 
with a complaint of mild low back pain.  No symptoms of a 
disc problem were present.  Various examinations of record 
are negative for any low back problems or abnormalities of 
the spine.  Therefore, it appears that any complaints related 
to her back were acute and transitory.  Further, the evidence 
of record appears to relate her current low back disability 
to the September 1994 MVA.

Regarding her left knee disability, in October 1998, the 
veteran submitted an itemized statement which she contends 
shows that she had an injury to her left knee in January 1993 
while on active duty.  The statement indicates that on 
January 13, 1993, she had a knee x-ray.  Primary diagnosis 
was listed as sprain lateral collateral ligament, not work or 
auto related.  The billing statement does not indicate which 
knee was treated nor does it indicate that she suffered a 
left knee injury while on a period of active duty for 
training.

At the September 2000 hearing, the veteran reported that she 
had problems running during boot camp but she did not want to 
complain.  She did not mention her left knee because the pain 
was greater on the right.  Service medical records are 
replete with complaints and treatment related to the right 
knee and she was ultimately discharged due to her right knee 
disability.  The Board notes that the veteran is service-
connected for a right knee disability; however, the records 
are negative for findings related to the left knee and 
various examinations note no abnormalities of the left knee.  
There is simply no evidence of a chronic left knee disability 
during service and the medical evidence of record does not 
relate the veteran's current left knee problems to a period 
of active military service.

Regarding her psychiatric disability, at the September 2000 
hearing, the veteran's representative contended that she 
suffered from depression as a result of the pending PEB then 
aggravated by the MVA and that this was further aggravated by 
her service-connected hysterectomy.  Service medical records 
indicate isolated incidents for anxiety, apparently resolved.  
There is no evidence of a chronic psychiatric disability 
during active military service and the medical evidence of 
record appears to relate her psychiatric problems, in part, 
to the September 1994 MVA.  As discussed, the veteran was not 
in a period of active military service at the time of the 
accident in question.

The Board has reviewed the evidence of record and concludes 
that the preponderance of the evidence is against a finding 
that the veteran currently has a low back disability, a left 
knee disability, or a psychiatric disability that is 
etiologically related to her active military service.  As the 
preponderance of the evidence is against the veteran's claims 
for service connection, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claims for service 
connection for a low back disability and a left knee 
disability, the appeal is granted.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a psychiatric 
disability is denied.


REMAND

An August 2002 rating action 1) continued a 50 percent 
evaluation for fibroid cystic disease, status post total 
abdominal hysterectomy with bilateral salpingo-oophorectomy; 
2) continued a 10 percent evaluation for chondromalacia 
patella of the right knee; 3) continued a noncompensable 
evaluation for hemorrhoids; and 
4) denied entitlement to a total disability rating based on 
individual unemployability (TDIU).  In September 2002, the 
veteran submitted a VA Form 9 indicating that she was 
submitting a notice of disagreement regarding issue numbers 
1-4.  In April 2003, the RO sent the veteran a Decision 
Review Officer (DRO) letter.
 
On review of the claims folder, it does not appear that a SOC 
has been furnished with regard to the aforementioned issues.  
Under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), a 
remand is in order so that a SOC addressing these claims can 
be issued.

Accordingly, this case is REMANDED as follows:

The RO should furnish the veteran and her 
representative a SOC addressing the 
following claims: entitlement to an 
evaluation in excess of 50 percent for 
fibroid cystic disease; entitlement to an 
evaluation in excess of 10 percent for 
chondromalacia patella of the right knee; 
entitlement to a compensable evaluation 
for hemorrhoids; and entitlement to TDIU.   
The SOC should include a complete 
description of the veteran's rights and 
responsibilities in perfecting an appeal 
of the denial of these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

